DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 9, 15-16 is/are objected to because of the following informalities:  
Claim 9, lines 3-4 recites the limitation “the projecting teeth” instead of “the plurality of projecting teeth” in order to be consistent with previously used claim terminology. 
Claim 15, lines 10-11 recites the limitation “and and” instead of “and” in order to be grammatically correct. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said hinged interconnection” in line 12. There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should either recite “a hinged interconnection” or refer back to the “hingedly interconnected” limitation previously introduced. 
Claim 4 recites the limitation "said teeth" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “teeth” in order to provide sufficient antecedent basis for the limitation in the claim. 
Claim 5 recites the limitation "said teeth" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “teeth” in order to provide sufficient antecedent basis for the limitation in the claim.
Claim 9 recites the limitation “an axis of the hinged interconnection” in line 3, which renders the claim indefinite, since it is unclear if this refers back to the axis previously introduced in claim 1 or to an additional hinged interconnection. It appears that claim 9 should instead recite “the axis of the hinged interconnection” and for the purpose of compact prosecution will be examined below under this assumption. 
Claim 15 recites the limitation “said hinged interconnection” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should either recite “a hinged interconnection” or refer back to the “hingedly interconnected” limitation previously introduced. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-12 of U.S. Patent No. 10,786,367 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 1, discloses regarding claims 1, 12, and 14, an expandable implant comprising: a base extending from a first end portion to a second end portion; and a displaceable element extending from a first end portion to a second end portion, wherein said first end portions of said base and said displaceable element are hingedly interconnected, and wherein said second end portions of said base and said displaceable element are formed with complementary jaws, said complementary jaws being configured to provide continuous overlap over a range of angular positions of said displaceable element relative to said base; wherein a first jaw of said complementary jaws comprises at least one projecting portion that is interposed between inward facing surfaces of a second of said complementary jaws; wherein said displaceable element is displaceable relative to said base from an initial position defining a compact configuration of the expandable implant towards a deployed position defining an expanded configuration of the expandable implant, and wherein said complementary jaws are formed with complementary parts of a retention configuration configured for inhibiting return of said displaceable element towards said initial position; and wherein said retention configuration comprises two resilient retention elements separated by a slot, and wherein said retention configuration is configured such that, on insertion of a prising tool into said slot to increase a spacing of said slot, said retention configuration is released to allow displacement of said displaceable element towards said initial position.
Patent claim 2, discloses regarding claim 2, wherein said complementary jaws provide complementary facing arcuate surfaces.
Patent claim 3, discloses regarding claim 3, wherein said complementary jaws provide complementary facing surfaces forming solids of revolution about an axis of said hinged interconnection.
Patent claim 4, disclose regarding claim 6, wherein said inward facing surfaces are integrated with an end wall such that said inward facing surfaces and said end wall encompass said at least one projecting portion on three sides.
Patent claim 5, discloses regarding claim 7, wherein said complementary jaws are configured to provide said continuous overlap over a range of angular positions of said displaceable element relative to said base spanning at least 10 degrees.
Patent claim 6 discloses, regarding claim 8, wherein said complementary jaws are configured to provide said continuous overlap over a range of angular positions of said displaceable element relative to said base spanning at least 20 degrees.
Patent claim 7, discloses regarding claim 9, wherein said first end portion of said displaceable element is formed with a plurality of projecting teeth configured as a partial gear centered on an axis of the hinged interconnection with said base, said projecting teeth being configured for engaging a worm gear.
Patent claim 8, discloses regarding claim 10, wherein said first end portion of said base is formed with a socket configured for removably receiving a worm gear tool for engaging said teeth and displacing said displaceable element.
Patent claim 9, discloses regarding claims 4, further comprising a worm gear rotatably deployed within said first end portion of said base in engagement with said teeth such that rotation of said worm gear effects displacement of said displaceable element, wherein said worm gear is a hollow worm gear formed with an axial through-bore for introduction of filling material via said axial through-bore into the expandable implant.
Patent claim 10, discloses regarding claim 11, wherein said second end portion of said base is formed with an aperture aligned with said worm gear so as to allow insertion of a tool through said aperture to engage said worm gear for rotating said worm gear.
Patent claim 11, discloses regarding claim 13, wherein said retention configuration comprises at least one sequence of ratchet teeth deployed to inhibit return of said displaceable element from a range of positions of said displaceable element towards said initial position.
Patent claim 12, discloses regarding claim 5, further comprising a worm gear rotatably deployed within said first end portion of said base in engagement with said teeth such that rotation of said worm gear effects displacement of said displaceable element, and wherein said second end portion of said base is formed with an aperture aligned with said worm gear so as to allow insertion of a tool through said aperture to engage said worm gear for rotating said worm gear.
Patent claim 8, discloses regarding claims 15-16, an expandable implant comprising: a base extending from a first end portion to a second end portion; and a displaceable element extending from a first end portion to a second end portion, wherein said first end portions of said base and said displaceable element are hingedly interconnected, and wherein said second end portions of said base and said displaceable element are formed with complementary jaws, said complementary jaws being configured to provide continuous overlap over a range of angular positions of said displaceable element relative to said base; wherein a first jaw of said complementary jaws comprises at least one projecting portion that is interposed between inward facing surfaces of a second of said complementary jaws; wherein said displaceable element is displaceable relative to said base from an initial position defining a compact configuration of the expandable implant towards a deployed position defining an expanded configuration of the expandable implant, and wherein said complementary jaws are formed with complementary parts of a retention configuration configured for inhibiting return of said displaceable element towards said initial position; and wherein said retention configuration comprises two resilient retention elements separated by a slot, and wherein said retention configuration is configured such that, on insertion of a prising tool into said slot to increase a spacing of said slot, said retention configuration is released to allow displacement of said displaceable element towards said initial position; wherein said first end portion of said displaceable element is formed with a plurality of projecting teeth configured as a partial gear centered on an axis of the hinged interconnection with said base, said projecting teeth being configured for engaging a worm gear; and wherein said first end portion of said base is formed with a socket configured for removably receiving a worm gear tool for engaging said teeth and displacing said displaceable element.
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterman (U.S. Pub. No. 2006/0030943 A1, hereinafter “Peterman”). 
Peterman discloses, regarding claim 1, an expandable implant (see Figs. 9-10) comprising: a base (428) extending from a first end portion (e.g. end portion near 422a) to a second end portion (e.g. end portion near 422b); a displaceable element (424, 426) extending from a first end portion (e.g. end portion near 422a) to a second end portion (e.g. end portion near 422b), wherein said first end portions of said base and said displaceable element are hingedly interconnected (via pivot axis P), and wherein said second end portions of said base and said displaceable element are formed with complementary jaws (462 and 464), said complementary jaws being configured to provide continuous overlap over a range of angular positions of said displaceable element relative to said base (see Figs. 9-10, see para. [0060]); and wherein a first jaw of said complementary jaws comprises at least one projecting portion (462) that is interposed between inward facing surfaces of a second of said complementary jaws (e.g. inward surfaces in recess 464, see Figs. 9-10), wherein said at least one projecting portion and said inward facing surfaces are substantially perpendicular to an axis of said hinged interconnection connecting said first end portions of said base and said displaceable element (see Figs. 9-10).
Regarding claim 3, wherein said complementary jaws provide complementary facing surfaces forming solids of revolution about said axis of said hinged interconnection (see Figs. 9-10). 
Regarding claim 6, wherein said inward facing surfaces are integrated with an end wall (see Fig. 10, note that surfaces formed by recess 464 form an end wall) such that said inward facing surfaces and said end wall encompass said at least one projecting portion on three sides (see annotated Fig. 10 below).

    PNG
    media_image1.png
    411
    542
    media_image1.png
    Greyscale

Regarding claim 12, wherein said displaceable element is displaceable relative to said base from an initial position defining a compact configuration of the expandable implant (as shown in Fig. 9) towards a deployed position defining an expanded configuration of the expandable implant (as shown in Fig. 10), and wherein said complementary jaws are formed with complementary parts of a retention configuration (438a-438b) configured for inhibiting return of said displaceable element towards said initial position (see paras. [0060]-[0061]).
Regarding claim 13, wherein said retention configuration comprises at least one sequence of ratchet teeth (438a-438b) deployed to inhibit return of said displaceable element from a range of positions of said displaceable clement towards said initial position (see paras. [0060]-[0061]).

Claim(s) 1-4, 6, 9-10, 12-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loebl et al. (U.S. Pub. No. 2016/0324654 A1, hereinafter “Loebl”). 
Loebl discloses, regarding claim 1, an expandable implant (100, see Figs. 1A-1B) comprising: a base (10 and 14b) extending from a first end portion to a second end portion (see annotated Fig. 4A below); a displaceable element (34 and 14a) extending from a first end portion to a second end portion (see annotated Fig. 4A below), wherein said first end portions of said base and said displaceable element are hingedly interconnected (via 15a), and wherein said second end portions of said base and said displaceable element are formed with complementary jaws (see annotated Fig. 4A below), said complementary jaws being configured to provide continuous overlap over a range of angular positions of said displaceable element relative to said base (via 36 and 38, see Figs. 1A-4B); and wherein a first jaw of said complementary jaws comprises at least one projecting portion (14b) that is interposed between inward facing surfaces of a second of said complementary jaws (see annotated Fig. 4A below), wherein said at least one projecting portion and said inward facing surfaces are substantially perpendicular to an axis of said hinged interconnection connecting said first end portions of said base and said displaceable element (see Fig. 1B, note that the projecting portion 14b and inward facing surfaces extend substantially perpendicular to axis of pin 15a).

    PNG
    media_image2.png
    399
    651
    media_image2.png
    Greyscale

Regarding claim 2, wherein said complementary jaws provide complementary facing arcuate surfaces (e.g. surfaces of 36 and 38, see Fig. 1A, note arcuate / curved).
Regarding claim 3, wherein said complementary jaws provide complementary facing surfaces forming solids of revolution about said axis of said hinged interconnection (see para. [0075] “driven simultaneously in opposing rotation”). 
Regarding claim 4, further comprising a worm gear (18a) rotatably deployed within said first end portion of said base in engagement with said teeth (20a of 14a) such that rotation of said worm gear effects displacement of said displaceable element (see para. [0072]), wherein said worm gear is a hollow worm gear (see para. [0073]) formed with an axial through-bore (28) for introduction of filling material via said axial through-bore into the expandable implant (see para. [0073]).
Regarding claim 6, wherein said inward facing surfaces are integrated with an end wall such that said inward facing surfaces and said end wall encompass said at least one projecting portion on three sides (see annotated Fig. 4A above).
Regarding claim 9, wherein said first end portion of said displaceable element is formed with a plurality of projecting teeth (20a) configured as a partial gear centered on an axis of the hinged interconnection with said base (15a), said projecting teeth being configured for engaging a worm gear (18a).
Regarding claim 10, wherein said first end portion of said base is formed with a socket (30) configured for removably receiving a worm gear tool for engaging said teeth and displacing said displaceable element (see para. [0073]). 
Regarding claim 12, wherein said displaceable element is displaceable relative to said base from an initial position defining a compact configuration of the expandable implant (see Figs. 1A-1B) towards a deployed position defining an expanded configuration of the expandable implant (see Figs. 2A-4B), and wherein said complementary jaws are formed with complementary parts of a retention configuration (36, 38, 20b and 18b) configured for inhibiting return of said displaceable element towards said initial position (see Figs. 2A-2B, note that the retention configuration inhibits return so long as the worm gear is not turned the opposite direction).
Regarding claim 13, wherein said retention configuration comprises at least one sequence of ratchet teeth (20b) deployed to inhibit return of said displaceable element from a range of positions of said displaceable element towards said initial position (see Figs. 2A-2B).
Loebl discloses, regarding claim 15, an expandable implant (100, see Figs. 1A-4B) comprising: a base (10 and 14b) extending from a first end portion to a second end portion (see annotated Fig. 4A above); and a displaceable element (34 and 14a) extending from a first end portion to a second end portion (see annotated Fig. 4A above), wherein said first end portions of said base and said displaceable clement are hingedly interconnected, and wherein said first end portion of said displaceable element is formed with a plurality of projecting teeth (20a) form a partial gear centered on an axis (15a) of the hinged interconnection with said base (see Fig. 1B), said projecting teeth being configured for engaging a worm gear (18a), and wherein said first end portion of said base is formed with a socket (30) configured for removably receiving a worm gear tool for engaging said teeth and displacing said displaceable clement (see para. [0073]); and wherein said second end portions of said base and said displaceable element are formed with complementary jaws (see annotated Fig. 4A above), wherein a first jaw of said complementary jaws comprises at least one projecting portion (14b) that is interposed between inward facing surfaces of a second of said complementary jaws (see annotated Fig. 4A above), wherein said at least one projecting portion and said inward facing surfaces are substantially perpendicular to an axis of said hinged interconnection connecting said first end portions of said base and said displaceable element (see Fig. 1B, note that the projecting portion 14b and inward facing surfaces extend substantially perpendicular to axis of pin 15a).
Regarding claim 16, said complementary jaws being configured to provide continuous overlap over a range of angular positions of said displaceable element relative to said base (via 36 and 38, see Figs. 1A-4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterman, as applied to claim 1 above. 
Peterman discloses all of the features of the claimed invention, as previously set forth above, in the embodiment shown in Figures. 9-10, except regarding claim 2, wherein said complementary jaws provide complementary facing arcuate surfaces.
Peterman discloses in an alternative embodiment, shown in Figure 7, wherein the complementary jaws (262 and 264, see Fig. 7) provide complementary facing arcuate surfaces (see annotated Fig. 7 below) in order to enable the opposing axially-facing surfaces (266, 268) of the complementary jaws to not interfere with one another during expansion of the spinal implant (see para. [0046]). 

    PNG
    media_image3.png
    354
    490
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the complementary jaws in the embodiment shown in Figures 9-10 of Peterman to have complementary facing arcuate surfaces in view of the alternative embodiment shown in Figure 7 in order to enable the opposing axially-facing surfaces of the complementary jaws to not interfere with one another during expansion of the spinal implant. 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterman, as applied to claim 1 above, and in view of Robinson (U.S. Pub. No. 2014/0114420 A1, hereinafter “Robinson”). 
Peterman discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 7, wherein said complementary jaws are configured to provide said continuous overlap over a range of angular positions of said displaceable element relative to said base spanning at least 10 degrees; and regarding claim 8, wherein said complementary jaws are configured to provide said continuous overlap over a range of angular positions of said displaceable element relative to said base spanning at least 20 degrees. 
Robinson discloses an expandable inter-body device (10, see Fig. 2) having a first plate (100) and a second plate (200) that are angularly displaceable relative to each other to achieve an angle of at least 10 degrees and at least 20 degrees (see para. [0037]) in order to provide a suitable angle for lordosis (see ABSTRACT). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the complementary jaws in Peterman to be configured to provide a continuous overlap in the range of at least 10 degrees and at least 20 degrees in view of Robinson in order to provide a suitable angle of lordosis for the vertebrae. 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loebl, as applied to claim 1 above, and in view of Robinson (U.S. Pub. No. 2014/0114420 A1, hereinafter “Robinson”). 
Loebl discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 7, wherein said complementary jaws are configured to provide said continuous overlap over a range of angular positions of said displaceable element relative to said base spanning at least 10 degrees; and regarding claim 8, wherein said complementary jaws are configured to provide said continuous overlap over a range of angular positions of said displaceable element relative to said base spanning at least 20 degrees. 
Robinson discloses an expandable inter-body device (10, see Fig. 2) having a first plate (100) and a second plate (200) that are angularly displaceable relative to each other to achieve an angle of at least 10 degrees and at least 20 degrees (see para. [0037]) in order to provide a suitable angle for lordosis (see ABSTRACT). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the complementary jaws in Loebl to be configured to provide a continuous overlap in the range of at least 10 degrees and at least 20 degrees in view of Robinson in order to provide a suitable angle of lordosis for the vertebrae. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Suddaby et al. (U.S. Pub. No. 2004/0044411 A1), Suddaby et al. (U.S. Pub. No. 2014/0343678 A1), Suddaby et al. (U.S. Pub. No. 2016/0100951 A1), Ferree (U.S. Pub. No. 2002/0128713 A1), Moore et al. (U.S. Pub. No. 2019/0000644 A1), Foley et al. (U.S. Patent 6,193,757 B1) disclose expandable implants. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773